Phillips filed a motion in the Probate and Family Court for the production of audiotape recordings of certain proceedings and transcriptions of those recordings at no cost, pursuant to G. L. c. 261, §§ 27A-27D. A judge in the Probate and Family Court allowed the motion in part and denied it in part. Phillips then appealed to a single justice of the Appeals Court under G. L. c. 261, § 27D. The single justice dismissed the appeal as untimely and lacking in merit. Phillips then sought relief through his G. L. c. 211, § 3, petition. The case is now before us pursuant to S.J.C. Rule 2:21, as amended, 434 Mass. 1301 (2001).
The decision of the single justice of the Appeals Court is, in accordance with G. L. c. 261, § 27D, final. See Hurley v. Superior Court Dep’t of the Trial Court, 424 Mass. 1008, 1009 (1997). “Rarely should we employ our superintendence power to review rulings in matters in which the Legislature has expressly stated that the decision of another court or judge ‘shall be final’ ” (citation omitted). Id. See Im v. Commonwealth, 432 Mass. 1018, 1019 (2000). The single justice did not err or abuse his discretion in declining to exercise his power under G. L. c. 211, § 3.

Judgment affirmed.